DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 29-51) in the reply filed on 11/14/2022 is acknowledged.  The traversal is on the ground(s) that the product by process limitation of claim 29 is meaningful and imposes structurally limitations on the claim per MPEP §2113 that must be considered.  This is not found persuasive because the structure indicated by the claim is mere that it be a layered structure (“built up layer by layer”).  Plenty of layered structures are achieved that do not require additive manufacturing.  There are no limitations imposed by the claim as to the layer type, material, thickness or any other detail that would restrict the process to additive manufacturing.  Only that layers be present.  Under broadest reasonable interpretation, the metals that are primarily used in monolithic weighing blocks are made up of atomic layers which serve to read on a layered structure.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 11/02/2020, 03/17/2021, & 06/17/2021.  These IDS has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 49 must be shown or the features canceled from the claims. In particular, figure 10, which is relied upon in the corresponding discussion of this claim in ¶¶[0077]-[0078] only shows a generic component whose envelope serves as a frame for the cross-section of a lever.  The claim requires that for any two components in the section the envelopes of the two cross-sections must at least partially overlap.  This concept cannot be easily or obviously envisioned. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter should be entered.
Likewise the subject matter of claim 50, in particular, “wherein the respective pivot axis of one of the pivots extends non-parallel to the respective pivot axis of a different one of the pivots” must be shown or the features canceled from the claims.  Examiner notes that this feature is not found in the prior art, and according to the specification is a feature of the ability to build the weighing block using additive manufacturing, and therefore patentability could rest on this limitation, which is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the title needs to be in English.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 49, the claim recites that “for any two components in the section the envelopes of the two cross-sections must at least partially overlap” and earlier in the claim it is specified that the components are: the fixed base, the load receiver, a lever connected between the fixed base and the load receiver, a coupling element associated with the lever, the first control arm, the second control arm, a load pivot associated with the lever, and each other pivot of the weighing block.  This is not disclosed in the specification and it is not apparent how every permutation of this arrangements can be achieved in one embodiment.  The discussion of this claim is limited to ¶¶ [0077]-[0078] which generically show an overlap of two envelopes of two components, one of which is apparently the lever.  But for the list of components that must be arranged so as to meet these criteria, the written description is insufficient.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 48, the limitation “the cross-sectional area of at least 50% of all cross sections through the lever perpendicular to the lever longitudinal axis is smaller than the area framed by the envelope for cross sections perpendicular to the lever longitudinal axis” is confusing and unclear.  The limitation “the area framed by the envelope” lacks antecedent basis” and the specification does not define what is met geometrically by the limitation.  According to line two, the lever defines an envelope, so how can any of the cross-sectional areas of cross sections through the lever be small than the area framed by the envelope?  These two cross-sections would appear to be defined as the same.  As such Examiner cannot tell by the specification or the drawings when or how this limitation can be met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 56 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Clarke (US 2017/0059425).

Regarding claim 56, Clarke discloses in figure 2 a component of a weighing block (200) produced by additive manufacturing (¶¶ [0092]-[0093]), the component comprising a load receiver (201) (¶ [0072]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 33-39, 41-47, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 2017/0284857) in view of Clarke (US 2017/0059425).

Regarding claim 29, Hauck discloses in at least figures 1 and 2 a weighing block which extends in a longitudinal direction (see figure 2, x-direction) in a transverse direction orthogonal to the longitudinal direction (see figure 2, y-direction), and in a vertical direction orthogonal to the longitudinal direction and transverse direction (See figure 2, z-direction), the weighing block comprising a fixed base (61) extending in the longitudinal direction from a first block end to a second block end (¶ [0045]) a first control arm (2) and a second control arm (3), the first control arm (2) extending in the longitudinal direction from a first control arm first end region (area surrounding top flexure 5) to a first control arm second end region (area surrounding top flexure 6) and being connected to the fixed base (61) via a first control arm supporting pivot (5, top), the second control arm (3) extending in the longitudinal direction from a second control arm first end region (area surrounding bottom flexure 5) to a second control arm second end region (area surrounding bottom flexure 6) and being connected to the fixed base (61) via a second control arm supporting pivot (5, bottom) (¶ [0045]), a load receiver (4) connected to the first control arm (2) via a first control arm pivot (6, top) and connected to the second control arm (3) via a second control arm pivot (6, bottom), the load receiver (4) for receiving a weight force introduced along the vertical direction so as to be guided by the first control arm (2) and second control arm (3) relative to the fixed base (61) in a direction parallel to the vertical direction (¶ [0045]).
Hauck is silent to an additive manufacturing technique.
However, courts have held when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, the claimed product can be considered anticipated by or unpatentable over the prior art product. See MPEP §2113. 
	Nevertheless, for compact prosecution and clarity of record, Examiner notes that Clarke teaches using an additive manufacturing process to build up layer by layer one or more components of a weighing block (200) (¶¶ [0039], [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Hauck’s components layer by layer using an additive manufacturing technique as taught by Clarke for the purpose of gaining control over smaller features of the weighing sensor.
Furthermore, courts have ruled that applying a known technique (additive manufacturing) to a known device (weighing block) ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
	 
Regarding claim 30, Hauck discloses a first lever (18) extending between a first lever first end region (area surrounding 13) and a first lever second end region (where 18 meets 61), the first lever (18) in the first lever first end region (area surrounding 13) being attached to a first coupling element comprising a first coupling element load pivot (21) for transmitting a force, the first lever (18) also being connected to the fixed base (61) via a first lever supporting pivot (13), the first lever supporting pivot (13) forming a first lever supporting pivot axis and the first coupling element load pivot (21) forming a first coupling element load pivot axis (¶¶ [0052]-[0053]).  

Regarding claim 31, Hauck discloses the first coupling element load pivot (21) comprises a respective flexural pivot (22 right, left) in which at least two material bars (8, 9) are arranged with respect to each other such that in a projection along the first coupling element load pivot axis one of the material bars (8) forms an angle a with another one of the material bars(9) , where 450 < α < 135° (¶ [0046]).
  
Regarding claim 33, Hauck discloses a first lever (9) extending between a first lever first end region (area surrounding 8) and a first lever second end region (area surrounding 10), the first lever (9) in the first lever first end region (area surrounding 8) being attached to a first coupling element (13), the first lever (9) also being connected to the fixed base (61) via a first lever supporting pivot (26), and wherein the first coupling element (21) has two flexural pivots (20A, 22) spaced apart from each other and connected to each other by a material web (see figure 2A, ¶ [0052]).  

Regarding claim 34, Hauck discloses the first control arm supporting pivot (5, top), the first control arm pivot (6, top), the second control arm supporting pivot (5, bottom), and the second control arm pivot (6, bottom) each lie at a respective corner of a parallelogram (see figure 2, ¶ [0045]).
  
Regarding claim 35, Hauck discloses a lever (8, 9) connected between the fixed base (61) and the load receiver (4) and wherein a lever pivot (21) connected to the lever (8, 9) is bordered, in relation to the direction of a pivot axis of the lever pivot (21), on one or both sides by a material section (8) of the lever (8, 9) (see figure 2A, ¶ [0046]).
  
Regarding claim 36, Hauck discloses a lever (9) connected between the fixed base (61) and the load receiver (4), the lever (9) at a respective end thereof being engaged with at least two pivots (20A, 20B), each pivot forming a respective pivot axis extending parallel to a pivot axis direction and offset from each other (see figure 2A), and wherein the at least two pivots (20A, 20B) engaged with the lever (9) lie one behind the other in the pivot axis direction such that one of the pivots (20A) overlaps with another one of the pivots (20B) when viewed in the pivot axis direction (see figure 2A).
  
Regarding claim 37, Hauck discloses a lever (8) connected between the fixed base (61) and the load receiver (4), the lever (8) at a respective end thereof being engaged with two pivots (19A, 19B) each pivot forming a respective pivot axis extending parallel to a pivot axis direction and offset from each other such that a spacing between the two pivots (19A, 19B) in one of the longitudinal direction, transverse direction, and vertical direction is greater than zero and is smaller than the dimension of at least one of the pivots in the one of the longitudinal direction, transverse direction, and vertical direction (see figure 2A, the space between 19A and 19B is smaller than the length of 19A and/or 19B).
  
Regarding claim 38, Hauck discloses one of more levers (8,9) connected between the fixed base (61) and the load receiver (4) wherein at least one of the one or more levers (8, 9) has a slot for receiving a first pivot (24) (see figure 2A).
  
Regarding claim 39, Hauck discloses the slot has a wall section (wall across 8) from which a first supporting section (21A) projects in a first side direction for connection (via 18) to the first pivot (24), and wherein a further supporting section (21B) projects from the wall section in a second side direction opposite to the first side direction for connection to a further pivot (13) (see figures 2 and 2A).
  
Regarding claim 41, Hauck a first lever (8) extending between a first lever first end region (area surrounding 13) and a first lever second end region (area surrounding 21) and a second lever (9) extending between a second lever first end region (area surrounding 21) and a second lever second end region (area surrounding 25), the second lever (9) being connected at the second lever first end region (area surrounding 21) to the first lever second end region (area surrounding 21) via a coupling element (23) having a coupling element load pivot (24) and being connected at the second lever second end region (area surrounding 25) to the fixed base (61) via a second lever supporting pivot (25) (see figure 2).  

Regarding claim 42, Hauck discloses one (8) of the first lever (8) and second lever (9) has an opening in which a section of the other one (9) of the first lever (8) and second lever (9) is positioned (see figure 2A).
  
Regarding claim 43, Hauck discloses the first control arm (2) and the second control arm (3) extend parallel to each other (¶[0045]), and the fixed base (61) extends in the longitudinal direction from the first block end (left side) between the first control arm (2) and the second control arm (3)  (¶ [0045], see figure 2).  

Regarding claim 44, Hauck discloses the load receiver (4) or the fixed base (61) or both the load receiver and the fixed base is penetrated by a respective opening (see figure 2, carve out of 61 for pivot and translation arm) running in the longitudinal direction, in which opening at least one supporting pivot (27) is positioned.  

Regarding claim 45, Hauck discloses a lever (9) bordered on both sides (via 27) in the transverse direction by a further lever (10), the further (10) lever being bordered on both sides in the transverse direction by the fixed base (61) (figure 2, ¶ [0046]).
  
Regarding claim 46, Hauck discloses a lever (18) connected between the fixed base (61) and the load receiver (4), the lever (18) being engaged with a load pivot (13) wherein at least one of the load pivot (13), first control arm supporting pivot (5 top), second control arm supporting pivot (5 bottom), the first control arm pivot (6 top), and second control arm pivot  (6 bottom) comprises a respective flexural pivot including at least three material bars (8, 21A, 21b), and wherein, in a projection along a pivot axis of the respective flexural pivot, a first one (8) of the at least three material bars (8, 21A, 21B) forms an angle (α) with a second (21A) and third one (21B) of the at least three material bars, where 45 < α < 135° (see figure 2).
  
Regarding claim 47, including a lever (8) connected between the fixed base (61) and the load receiver (4), the lever (8) being engaged with a load pivot (16) further including a coupling element (13) engaged with the lever (8) and wherein at least one part of the lever (8), or at least one part of one of the first control arm (2) and second control arm (3), or at least part of the fixed base (61), or at least part of the load receiver (4) or at least part of the coupling element (13) comprises a framework structure (see figure 2, elements 4, 41, 2, and 3 are a framework for lever 18).
  
Regarding claim 51, Clarke discloses the weighing block (200) is formed partly or completely of metal (¶ [0092]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Hauck’s weighing block of metal as taught by Clarke for the purpose of using a material that is durable and resistant to deformation.
Furthermore it has been held that the selection of a known material based on its suitability for its intended use is within the purview of one having ordinary skill in the art.  See MPEP §2144.07.

Allowable Subject Matter
There are no prior art rejections for claims 48 and 49 however, Examiner cannot comment on their allowability until the rejections under 35 U.S.C. 112 are adequately addressed.
Claims 32, 40, and 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2022/0276086 to Bode discloses making a load cell layer by layer using additive manufacturing however it is not available as prior art due to its later filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863